AO 257 (Rev. 6/78)

 

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

By: [] COMPLAINT INFORMATION LC] INDICTMENT
SUPERSEDING

 

 

OFFENSE CHARGED
21 U.S.C. §§ 846, 841(a}(1) and (b)(1)(C) - Conspiracy to [_] Petty
Distribute Controlled Substances
C] Minor
Misde-
L] meanor
Felony

PENALTY: Maximum 20 years imprisonment;
Maximum $1,000,000 fine;
Between 3 years and lifetime supervised release;
$100 special assessment,

Name of District Court, and/or Judge/Magistrate Location
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

eA

 

 
 

-— DEFENDANT -U.S

p JOSE FRANKLIN RODRIGUEZ GARCIA FEB 11 2020

SUSAN Y. SOONG
CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORN

 

DISTRICT COURT NUMBER
19-0381-07 CRB

DEFENDANT

 

PROCEEDING
Name of Complaintant Agency, or Person (& Title, if any)

DEA

person is awaiting trial in another Federal or State Court,
O give name of court

 

 

this person/proceeding is transferred from another district
O per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of

charges previously dismissed
O which were dismissed on motion SHOW

of: \ DOCKET NO.

LC] U.S. ATTORNEY C] DEFENSE

this prosecution relates to a
pending case involving this same

defendant MAGISTRATE

prior proceedings or appearance(s)
[_] before U.S. Magistrate regarding this
defendant were recorded under

 

 

 

CASE NO.
\ 19-71162 TSH
Name and Office of Person

Furnishing Information on this form DAVID L. ANDERSON

 

[x] U.S. Attorney [] Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) SAILAJA M. PAIDIPATY

IS NOTIN CUSTODY
Has not been arrested, pending outcome this proceeding.
1) [[] if not detained give date any prior
summons was served on above charges

2) [] |s a Fugitive

3) C] Is on Bail or Release from (show District)

 

IS IN CUSTODY
4) On this charge

5) ([] On another conviction

\ Cl Federal C] State

6) [_] Awaiting trial on other charges
If answer to (6) is "Yes", show name of institution

If "Yes"
\ give date
filed
Month/Day/Year

 

Has detainer L] Yes
been filed? O No

DATE OF >
ARREST
Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

 

 

 

PROCESS:
[_] SUMMONS NO PROCESS* [] WARRANT

If Summons, complete following:
Cl Arraignment Cl Initial Appearance

Defendant Address:

 

Comments:

ADDITIONAL INFORMATION OR COMMENTS

Bail Amount:

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Date/Time:

 

Cl This report amends AO 257 previously submitted

 

Before Judge:

 

 
oO Oo SN DO WO FBP WY YN

NY NO NO NH WN WH YH NO NO | =| HB YH Fe HS FEF ESP ES
oN ONO NT Be WD NY KH ODOOULUlUlCOUlUlUlUCOUlNSN CUNO UR UBUNTU CUO

 

 

FILED

DAVID L. ANDERSON (CABN 149604)
United States Attorney FEB 11 2020
SUSAN Y. SOONG
CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORNIA,
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, ) CASE NO. CR 19-0381-07 CRB
)
Plaintiff, )
) VIOLATION:
v. ) 210U.S.C. §§ 846, 841(a)(1) — Conspiracy to
) Distribute and Possess with Intent to Distribute
JOSE FRANKLIN RODRIGUEZ GARCIA, _) Controlled Substances
)
Defendant. )
)

 

SUPERSEDING INFORMATION
The United States Attorney charges:
COUNT ONE: (21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(C) — Conspiracy to Distribute and
Possess with Intent to Distribute Methamphetamine, Heroin, and Cocaine Base)

Beginning on a date unknown, but no later than in or about January 2019, and continuing to on

or about July 30, 2019, in the Northern District of California and elsewhere, the defendant,
JOSE FRANKLIN RODRIGUEZ GARCIA,

did knowingly and intentionally conspire to distribute and possess with intent to distribute controlled
substances, specifically, a mixture and substance containing a detectable amount of methamphetamine,
its salts, isomers, and salts of its isomers, a Schedule II controlled substance; a mixture and substance
containing a detectable amount of heroin, a Schedule I controlled substance; and a mixture and

substance containing a detectable amount of cocaine base, a Schedule II controlled substance, in

INFORMATION ]

 
aoa nN DN TN FF BH NY

Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

violation of Title 21, United States Code, Sections 846, 841(a)(1) and (b)(1)(C).
FORFEITURE ALLEGATION: — (21 U.S.C. § 853(a))

 

The allegations contained above are hereby re-alleged and incorporated by reference for the
purpose of alleging forfeiture pursuant to Title 21, United States Code, Section 853.

Upon conviction of any the offense alleged in Count One above, the defendant,

JOSE FRANKLIN RODRIGUEZ GARCIA,
shall forfeit to the United States all right, title, and interest in any property constituting and derived from
any proceeds the defendants obtained, directly or indirectly, as a result of such violations, and any
property used, or intended to be used, in any manner or part, to commit or to facilitate the commission of
such violations, including but not limited to a forfeiture money judgment and the following:
a. $2,570 seized on June 19, 2019, from a residence on 91st Avenue in Oakland,
California.
If any of the property described above, as a result of any act or omission of the defendants:
a. cannot be located upon exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty,

the United States of America shall be entitled to forfeiture of substitute property of the defendant
pursuant to Title 21, United States Code, Section 853(p), up to the value of the property described
above.

H

it

Hf

i

it

INFORMATION 2

 
i)

we

10
11
12
13
14
15
16
17
18
19
20
Sf
22
23
24
25
26
27
28

 

 

All pursuant to Title 21, United States Code, Section 853, and Federal Rule of Criminal
Procedure 32.2.

DATED: {elonnavy WU, 2020 DAVID L. ANDERSON
United States Attorney

SS r~_ >

SAILAJA M. PAIDIPATY
Assistant United States Attorney

INFORMATION

ioe)

 
